Citation Nr: 1302534	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  06-15 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a right hand and thumb disorder.  

2.  Entitlement to service connection for a left hand and thumb disorder.  

3.  Entitlement to service connection for a right wrist disorder.  

4.  Entitlement to service connection for a left wrist disorder.  

5.  Entitlement to service connection for a low back disorder.  

6.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the right shoulder.

7.  Entitlement to a compensable rating for degenerative joint disease of the right elbow, effective June 22, 2005 through December 9, 2010.

8.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the right elbow, effective December 10, 2010.  

9.  Entitlement to an initial compensable rating for erectile dysfunction.  

10.  Entitlement to a total rating due to individual unemployability (TDIU) caused by service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to October 1984.  Throughout his career, his primary military occupational specialty was as an aircraft environmental systems technician.  

This case was previously before the Board of Veterans' Appeals (Board) in August 2010, at which time, it was remanded for further development.  Following the requested development, the VA Appeals Management Center (AMC) in Washington, D.C. confirmed and continued the denials of entitlement to service connection for degenerative joint disease of the right hand and thumb, the left hand and thumb, the right wrist, the left wrist, and the back.  The AMC also confirmed  and continued the 10 percent rating for the Veteran's service-connected degenerative joint disease of the right shoulder and the noncompensable rating for the Veteran service-connected erectile dysfunction.  The AMC did raise the rating for the Veteran's service-connected degenerative joint disease of the right elbow from noncompensable to 10 percent.  That increase became effective December 10, 2010.  However, because that increase was not a full grant of benefits sought on appeal, the Board retained jurisdiction over that issue.  Thereafter, the case was returned to the Board for further appellate consideration.  

As noted above, in August 2010, the issues before the Board included entitlement to service connection for degenerative joint disease of the right hand and thumb, the left hand and thumb, the right wrist, the left wrist, and the back.  However, the Board notes that the Veteran has diagnoses of disorders other than degenerative joint disease affecting his joints.  For example, following an October 2006 VA examination, the Veteran was found to have bilateral wrist strain.  

Although a claimant may identify a particular condition for which he seeks service connection, the scope of the claim cannot be limited only to the condition stated.  Rather, it must be considered a claim for any orthopedic disability that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that VA obtains in support of the claim."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

In light of the foregoing, the Board has recharacterized the issues to better reflect the scope of the appeal.  Rather that entitlement to service connection for degenerative joint disease of right hand and thumb, left hand and thumb, right wrist, left wrist, and low back disorder, those disabilities will be characterized as disorders of the right hand and thumb, left hand and thumb, right wrist, left wrist, and low back.  

After reviewing the record, Board finds that there is an inferred claim of entitlement to a TDIU.  That claim has not yet been considered by the RO, and it would be premature for the Board to do so prior to the RO, as such action could result in prejudice to the Veteran's claim.  VAOPGCPREC 16-92.  Therefore, the claim of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

In January 2013, the Veteran's representative raised contentions to the effect that the Veteran was entitled to special monthly compensation (SMC) on the basis of the criteria set forth in 38 U.S.C.A. § 1114(s) (2012).  Under 38 U.S.C.A. § 1114(s) SMC is granted when a veteran is housebound by his service-connected disabilities or when he has a service-connected disability rated as total, as well as additional service-connected disability or disabilities independently ratable at 60 percent or more.  The SMC claim has not been certified to the Board on appeal nor has it otherwise been developed for appellate purposes.  Therefore, the Board has no jurisdiction over that claim and it will not be considered below.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.101 (2012).  However, it is referred to the RO, however, for appropriate action.


FINDINGS OF FACT

1.  Degenerative joint disease of the low back was first manifested many years after service, and the preponderance of the evidence is against a finding that it is in any way related thereto.  

2.  The Veteran's service-connected degenerative joint disease of the right shoulder is manifested primarily by complaints of pain, flexion to at least 135 degrees, and abduction to at least 110 degrees.  

3.  For the period from June 22, 2005 through December 9, 2010, the Veteran's service-connected degenerative joint disease of the right elbow was manifested primarily by painful motion, tenderness of the lateral epicondyle, and flexion to 145 degrees.

4.  Since December 10, 2010, the Veteran's service-connected degenerative joint disease of the right elbow has been manifested primarily by painful motion and flexion to 145 degrees.  
CONCLUSIONS OF LAW

1.  Degenerative joint disease of the low back is not the result of disease or injury incurred in or aggravated by service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2012).

2.  The criteria for a rating in excess of 10 percent for degenerative joint disease of the right shoulder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010 (2012).

3.  For the period from June 22, 2005 through December 9, 2010, the criteria for a 10 percent rating for degenerative joint disease of the right elbow have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5206 (2012).

4.  The criteria for a rating in excess of 10 percent for degenerative joint disease of the right elbow have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5206 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of the issue of entitlement to service connection for a low back disorder and entitlement to increased ratings for his right shoulder and right elbow disorders.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

In June 2005, VA received the Veteran's claims, and there is no issue as to providing an appropriate application form or completeness of the application.  Following the receipt of that application, VA notified the Veteran of the information and evidence necessary to substantiate and complete his claims, including the evidence to be provided by him and notice of the evidence VA would attempt to obtain.  38 U.S.C.A. § 5103A(b)(1).  VA informed him of the criteria for service connection, as well as that for rating service-connected disabilities and for assigning effective dates, should service connection be granted.  VA also informed the Veteran that in order to establish an increased rating for a service-connected disability, the evidence had to show that such disability had worsened and the manner in which such worsening had affected his employment and daily life.  38 U.S.C.A. § 5103(a).  

Following the notice to the Veteran, VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claim.  That duty requires VA to make reasonable efforts to obtain relevant records (including private records) that the Veteran adequately identifies to VA and authorizes VA to obtain.  However, the duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's responsibility to present and support his claim.  

In this case, VA obtained or ensured the presence of the Veteran's service treatment and personnel records; records reflecting his VA treatment from February 1987 through February 2004; records reflecting his treatment by or in association with J. F. R., M.D. from July 1992 through May 2006; and a June 2010 article from the Mayo Clinic on osteoarthritis.  VA did offer the Veteran an opportunity to have a hearing before a member of the Board.  However, he opted to have a May 2006 informal conference with a VA Decision Review Officer.  The notes from that conference have been associated with the claims folder.

In December 1984, August 2005, September and October 2006, December 2010, and April 2012, VA examined the Veteran, in part, to determine the nature and etiology of any back disorder found to be present, as well as the level of impairment attributable to his service-connected right shoulder and right elbow disorders.  The 

VA examination reports show that the examiners reviewed the Veteran's medical history, interviewed and examined the Veteran, documented his medical conditions, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of the issues of entitlement to service connection for a back disorder, as well as the issues concerning increased ratings for his service-connected right shoulder and right elbow disorders.  He has not identified any outstanding evidence which could support any of those claims; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Indeed, in June 2012, the Veteran's representative stated that the Veteran did not have any additional information to submit with respect to the foregoing issues.  Accordingly, the Board will proceed to the merits of those issues.

The Merits of the Appeal

The Service Connection Claim

The Veteran seeks entitlement to service connection for a low back disorder.  He contends that it was first manifested by pain in service and that it has been chronic since that time.  Therefore, he maintains that service connection is warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.A. §§ 1110, 1131.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

For certain disabilities, such as arthritis, service connection may be presumed when such disability is shown to a degree of 10 percent or more within one year of the veteran's discharge from active duty.  38 U.S.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.A. § 1113; 38 C.F.R. § 3.307.  

The foregoing law and regulations notwithstanding, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Board acknowledges that the Veteran is competent to give testimony about what he experienced in and after service.  For example, he is competent to report that he had bilateral hip pain in and since service.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  As a lay person, however, he is, generally, not qualified to render opinions which require medical expertise, such as the diagnosis of those symptoms or the cause of a particular disability. 38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Nevertheless, in certain instances, lay evidence can be competent and sufficient to establish a diagnosis of a condition.  Indeed, competent lay evidence may be used to establish a medical condition, including causation.  King v. Shinseki, No. 2011-7159 (Fed. Cir. Dec. 5, 2012) (the Court of Appeals for the Federal Circuit discussing 38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.307(b), and its prior holdings in Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); and Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009)).  Such cases may occur under the following circumstances:  (1) when a layperson is competent to identify the medical condition, (2)  when a layperson is reporting a contemporaneous medical diagnosis, or (3) when a lay person describes symptoms which are subsequently diagnosed by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran's opinion, without more, is not dispositive, unless the particular disorders at issue are ones which are amenable to lay observation.  38 C.F.R. § 3.159(a). 

VA must provide the Veteran a medical examination when there is (1)  competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2)  evidence establishing that an event, injury, or disease occurred in service; (3)  an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4)  insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence if contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11.  The Board is mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings.  The probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  In this regard, contemporaneous evidence has greater probative weight than a history reported by the Veteran.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).

A review of the Veteran's service treatment records, as well as the report of his March 1964 service entrance examination, is negative for any complaints or clinical findings of a back disorder of any kind.  On his June 1984 service retirement examination, it was noted that he had recurrent back pain associated with renal lithiasis.  However, there were no findings of chronic, identifiable back pathology, and the examination revealed that his spine was normal.  

The Veteran first complained of back pain in October 1998 during treatment by or in association with J. R. F., M.D.  The Veteran reported a 3 day history of back pain, after twisting the wrong way.  The assessment was low back pain.  During VA treatment the following month, it was noted that the Veteran had a one to two month history of lumbar strain.  He stated that it was treated by a physician outside VA and that he was having no problems at the time of his VA treatment.  Those initial manifestations occurred almost 14 years after his retirement from service.  Such a lengthy time frame without any clinical evidence to support the assertion of continuing symptomatology does not provide support for the Veteran's contentions that he experienced continuous back problems since service.  Indeed, it militates strongly against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming the Board where it found that Veteran failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition).  Nevertheless, the Veteran's reports of continuing symptomatology since service were sufficient to trigger the need for a VA examination to determine the nature and etiology of any back disorder found to be present.  McLendon v Nicholson, 20 Vet. App. 79 (2006).

The Veteran's VA examination was performed in October 2006.  He reported that he had experienced low back pain, initially, in service in 1978 or 1979.  He stated that there had been no injury associated with the pain.  At the time of the VA examination, he reported daily back pain.  Following a workup, the diagnosis was mild degenerative disc disease/degenerative joint disease of the lumbosacral spine, and the examiner opined that it was unrelated to the Veteran's service-connected right shoulder or right elbow disorders, as there was no degenerative joint disease in either area.

In December 2010, the Veteran was reexamined by VA to determine the nature and etiology of his low back disorder, including, specifically, whether it was directly related to service.  Following the examination and radiographic studies, the VA examiner confirmed the diagnosis of degenerative disc disease of the lumbar spine.  However, he noted that it was very common for an individual of the Veteran's age to have radiographic findings of degenerative disc disease.  Therefore, he opined that it was less likely than not related to the Veteran's military service.  

Despite the Veteran's reports of continuing back pathology since service and his belief that his back disorder is related to service, he has presented no objective evidence to support his conclusions.  In this regard, the Board notes that the Veteran did not file his original claim of entitlement to service connection for a low back disorder until June 2005.  It is reasonable to expect that had he had back problems in and since service, he would have filed an earlier claim.  After all, he had filed a claim for service connection for various disorders as early as December 1984, the month after his retirement from service.  Moreover, he had filed a claim for service connection for additional disorders in August 1999.  That he did not do so with respect to his low back disorder constitutes further evidence against a finding of continuing symptomatology.  

In sum, the preponderance of the foregoing evidence shows that the Veteran's low back disorder, currently diagnosed as degenerative disc disease and degenerative joint disease, was first manifested many years after service and is unrelated thereto.  Therefore, the Veteran does not meet the VA criteria for entitlement to service connection, and the appeal is denied. 

In arriving at this decision, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim.  In this case, the preponderance of the evidence is against the Veteran's claim.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012). 

The Increased Rating Claims

The Veteran seeks entitlement to increased ratings for his service-connected right shoulder and right elbow disabilities.  He contends that the 10 percent ratings do not adequately reflect the level of impairment caused by those disabilities.  Therefore, he maintains that increased ratings are warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against those claim.  Accordingly, the current ratings will be confirmed and continued.  

Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2012).  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1. 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  

In determining the adequacy of assigned disability ratings, consideration must be given to factors affecting functional loss.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors include a lack of normal endurance and functional loss due to pain and pain on use, specifically limitation of motion due to pain on use including that experienced during flare ups.  38 C.F.R. § 4.40.  Consideration must also be given to weakened movement, excess fatigability, and incoordination, as well as the effects of the disability on the veteran's ordinary activity.  38 C.F.R. § 4.10, 4.45. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (When service connection is granted and an initial rating award is at issue (as in this case with respect to radiculopathy of the left lower extremity) separate ratings can be assigned for separate periods from the time service connection became effective.).  Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Right Shoulder

The Veteran's right shoulder disorder is rated as traumatic arthritis.  Traumatic arthritis, substantiated by X-ray findings, is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis, established by X-ray findings, is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

In evaluating impairment of the upper extremities, it is often important to determine the veteran's major or dominant upper extremity.  Impairment of a major upper extremity can frequently result in a rating higher than that assignable for impairment of the minor upper extremity.  38 C.F.R. § 4.69.  In this case, the Veteran's right upper extremity is his major upper extremity.  

Limitation of motion of the shoulder is rated in accordance with the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5201.  A 20 percent rating is warranted when motion of the major arm is limited to shoulder level.  A 30 percent rating is warranted when the motion of the major arm is limited to midway between the side and shoulder level.  A 40 percent rating is warranted when motion of the major arm is limited to 25 degrees from the veteran's side.  

A review of the evidence, such as the reports of the Veteran's post-service treatment records and the reports of his VA examinations in August 2005, October 2006, and April 2012, shows that the Veteran's service-connected right shoulder disorder is manifested primarily by complaints of pain, weakness, stiffness, heat, fatigability, and a lack of endurance.  However, the Veteran denies associated swelling, redness, instability, or locking.  He also denies dislocation, subluxation, constitutional symptoms, or the need for any prosthetic devices.  He reports monthly flare-ups, primarily when raising the shoulder or lifting and lasting from one to 30 days.  During those times, he noted a 50 percent decrease in his right shoulder function.  In addition, the Veteran reports that his shoulder motion is limited by catching pain.  However, range of motion testing such as that performed during his June 2010 VA examination, shows that he is able to flex his right shoulder to at least 135 degrees and to abduct it to at least 110 degrees.  Both of these ranges are above shoulder level.  Moreover, repeat testing produced no fatigue, weakness, incoordination, lack of endurance, or other loss of function.  Indeed, his strength was full at 5/5, and there was no objective evidence of painful right shoulder motion, such as facial wincing or crepitation or evidence of atrophy of disuse.  

Due to the foregoing limitations, the only effect on the performance of his daily activities was that he occasionally did less typing.  Moreover, the evidence, such as the report of the Veteran's April 2012 VA examination shows that his right shoulder did not impact his ability to work.  Following his retirement from service, he worked for 27 years, primarily as an aircraft inspector and quality manager.  Climbing around the aircraft produced right shoulder pain at times but did not result in any lost time from work.  

In sum, the foregoing findings do not meet or more nearly approximate the schedular criteria for a rating in excess of the currently assigned 10 percent.  Accordingly, that rating is confirmed and continued, and the appeal is denied.

The Right Elbow

The Veteran's right elbow disorder is rated on the basis of limitation of motion of the forearm.  38 C.F.R. § 4.71a, Diagnostic Codes 5206 and 5207.  A 10 percent rating is warranted when flexion of the major forearm is limited to 100 degrees or extension is limited to 45 or 60 degrees.  A 20 percent rating is warranted when flexion of the major forearm is limited to 90 degrees or extension is limited to 75 degrees.  

In adjudicating the Veteran's claims for higher evaluations, the Board notes that separate ratings may be assigned where a service-connected disability includes both a compensable limitation of flexion and a compensable limitation of extension provided that the degree of disability is compensable under each set of criteria.  VAOPGC 9-04;  VAOPGC 9-98.

For the period from June 22, 2005 through December 9, 2010, the evidence shows that the Veteran was treated for multiple joint arthritis, including that affecting his service-connected right elbow.  The reports of his VA examinations in August 2005 and October 2006 are, generally, consistent and show that his right elbow disorder was manifested primarily by complaints of continuous pain, weakness, stiffness, fatigability, and lack of endurance.  On examination, there was tenderness around the lateral epicondyle, which, in addition to his complaints of continuous pain warrant a 10 percent rating for the joint in accordance with 38 C.F.R. § 4.59.  

In arriving at this decision, the Board has considered the possibility of a still higher schedular evaluation from June 22, 2005 through December 9, 2010.  However, the Veteran denied, swelling, heat, redness, instability, or locking of the right elbow.  Although he reported monthly flare-ups with cold weather and activity and a 30 percent decrease in right elbow function, his right elbow disorder had no more than a minimal affect on his job as a quality control manager.  As to his daily activities, the Veteran noted that because of his right elbow disorder, he occasionally typed less.  Otherwise, there was no evident effect.  In addition, it was noted that he had had no surgery on and had used no prosthetics for his right elbow and that he had not experienced subluxation, locking, or constitutional symptoms.  It was further noted that there was no swelling, or deformity of the right elbow, and the Veteran's strength was 5/5.  He was able to repeatedly flex the right elbow to 145 degrees without pain, fatigue, weakness, lack of endurance, or other evidence of a loss of function.  In addition, supination and pronation were each accomplished to 90 degrees.  On balance, such manifestations do not meet or more nearly approximate the schedular criteria for a rating in excess of 10 percent for the period from June 22, 2005 through December 9, 2010.  

Prior to the Board's action above, the rating for the Veteran's right shoulder disorder had been 10 percent effective December 10, 2010.  Although he maintains that a higher rating is warranted, the evidence on file, such as the report of his December 2010 VA examination shows otherwise.  Since December 2010, his primary right elbow manifestations have continued to be complaints of pain.  However, his strength remains full at 5/5, and there is no evidence of right elbow stiffness, deformity, giving way, instability, or locking.  He is able to flex his elbow to 145 degrees, and supination and pronation are within normal limits at zero to 85 degrees and zero to 80 degrees, respectively.  On repeat testing, there is no evidence of lack of endurance, effusion, dislocation, subluxation, heat, tenderness, drainage, incoordination, or a lack of speed in performing functions with the right elbow.  He has had no surgery on and has not used prosthetic devices for his right shoulder and experiences no flare-ups of his right elbow disorder.  Indeed, he denies any incapacitating episodes during the past year.  In addition, there is no evidence of any effect on his occupation or daily activities, and he is able to independently perform the activities of daily living.  In sum, the foregoing manifestations do not meet or more nearly approximate the schedular criteria for a rating in excess of 10 percent.  Therefore, that rating is confirmed and continued, and the appeal is denied.

Extraschedular Considerations

In arriving at the foregoing decisions, the Board has also considered the possibility of referring this case to the Director of the VA Compensation and Pension Service for possible approval of an extraschedular rating for the Veteran's service-connected right shoulder and/or right elbow disorders.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2012), Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors, such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture with such related factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

In this case, neither the Veteran nor his representative have expressly raised the matter of entitlement to an extraschedular rating.  The Veteran's contentions have been limited to those discussed above, i.e., that his disability is more severe than is reflected by the currently assigned rating.  See Brannon v. West, 12 Vet. App. 32 (1998) (while the Board must interpret a claimant's submissions broadly, the Board is not required to conjure up issues that were not raised by the claimant).  Moreover, the Veteran and his representative have not identified, and the Board has not found, any factors which may be considered to be exceptional or unusual with respect to the service-connected right shoulder or right elbow disorders.  In this regard, the record does not show that the Veteran has required frequent hospitalizations for either or those disorders. There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  In short, the evidence does not support the proposition that the Veteran's right shoulder or right elbow disorder present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  Accordingly, further action is not warranted under 38 C.F.R. § 3.321 (b)(1).



ORDER

Entitlement to service connection for a low back disorder is denied.  

Entitlement to a rating in excess of 10 percent for degenerative joint disease of the right shoulder is denied.

Entitlement to a 10 percent  rating for degenerative joint disease of the right elbow, effective June 22, 2005 through December 9, 2010 is granted, subject to the law and regulations governing the award of monetary benefits.  

Entitlement to a rating in excess of 10 percent for degenerative joint disease of the right elbow, effective December 10, 2010, is denied.  


REMAND

The Veteran also seeks entitlement to service connection for degenerative joint disease of the right hand and thumb, the left hand and thumb, and both wrists.  

During service, in May 1978, the Veteran sustained a minor dislocation of the right wrist to the distal side.  X-rays were negative, and the assessment was soft tissue injury.  In August 1981, the Veteran was involved in a motor vehicle accident and sustained muscle contusions, including those affecting the right forearm.  In February 1984, he sustained trauma to the left thumb.  X-rays were negative.  

In October 2006 and December 2010, the Veteran was examined by VA to determine the nature and etiology of any wrist, hand, or thumb disorder found to be present.  

Following the October 2006 examination, the Veteran was found to have bilateral wrist strain without degenerative joint disease; mild degenerative joint disease of the metacarpal joints of both hands and thumbs; and degenerative disc disease/degenerative joint disease of the lumbosacral spine.  The examiner opined that the degenerative joint disease of the hands, thumbs, and spine did not represent a progression of the Veteran's degenerative joint disease of the right shoulder and right elbow.  In so saying, the examiner noted that this does not occur.  Such a statement raises addresses the possibility of secondary service connection.  However, the thrust of the Veteran's contentions is that his disorders of the hands, thumbs, and wrists are directly related to service.  

The December 2010 VA examination was performed pursuant to the Board's August 2010 remand.  X-rays revealed arthritic disease of the multangular first metacarpal joints, bilaterally.  Following the VA examination, the relevant diagnosis was bilateral carpal metacarpal arthritis of the hands.  The examiner opined that it was less likely than not that such disorders were related to service.  In its August 2010 remand, the Board stated that the medical basis for the examiner's opinion should be fully explained with reference to pertinent evidence in the record.   However, the examiner did not provide the rationale for his conclusion.  

In December 2010, pursuant to the Board's August 2010 remand, the same VA examiner also performed a separate examination of the Veteran's hands.  X-rays of the Veteran's right hand showed moderate degenerative arthritic disease at the multangular first metacarpal joint and mild degenerative arthritic disease of the interphalangeal joints.  X-rays of the left hand showed moderate to severe arthritic disease at the multangular first metacarpal joint and mild degenerative changes at the interphalangeal joints.  The diagnosis was bilateral 1st digit carpal metacarpal arthritis.  The examiner opined that it was at least as likely as not that such disorders were related to service.  Again, however, the examiner did not provide the rationale for his conclusion.  In January 2013, the Veteran's representative requested that he provide such rationale.  

As a matter of law, the Veteran has a right to compliance with the Board's remand orders.  Stegall v. West, 11 Vet. App. 268, 271   (1998).  However, the foregoing deficiencies suggest less-than-full compliance with instructions in the Board's remand and may be prejudicial to the Veteran.  As such, they must be remedied.  Stegall v. West , 11 Vet. App. 268 (1998).  

Not only did the VA examiner not provide the rationale for the opinions following his December 2010 examinations of the Veteran, the opinions following the December 2010 examinations appear to be contradictory.  Therefore, the Board finds that those opinions require clarification.  

The Veteran also seeks a compensable rating for his service-connected erectile dysfunction.  

In January 2006, when the RO confirmed and continued the noncompensable rating for erectile dysfunction, it did so, in part, on the basis that the Veteran had not experienced deformity of the penis.  38 C.F.R. § 4.115b, Diagnostic Code 7522 (2012).

In May 2006, the Veteran's private treating physician, J. R. F., M.D., stated that following a total suprapubic prostatectomy in 2005, the Veteran had noted a deformity of the penis.  

In September 2006 and December 2010, the Veteran was examined by VA, in part to determine the level of impairment attributable to his erectile dysfunction.  During the September 2006 examination, the VA examiner stated that the Veteran's penis was not deformed "significantly" (quotations added).  The December 2010 VA examiner did not comment as to whether or not the Veteran had a deformed penis.  

In January 2013, the Veteran's representative requested that the Board remand for an additional examination the Veteran's claim of entitlement to a compensable rating for erectile dysfunction.  In so doing, the representative specifically requested that the VA examiner render an opinion as to whether the Veteran's penis was deformed.  In light of the foregoing discussion, such an examination is warranted.

Finally, the Board notes that in January 2013, the Veteran's representative raised contentions to the effect that the Veteran is entitled to a TDIU.  

In this case, the Veteran has a 100 percent schedular combined rating for the following disorders:  prostate cancer, status post total suprapubic prostatectomy, evaluated as 100 percent disabling; degenerative joint disease of the right shoulder, evaluated as 10 percent disabling; degenerative joint disease of the right elbow, evaluated as 10 percent disabling; tinnitus, evaluated as 10 percent disabling; a bilateral hearing loss disability, evaluated as noncompensable; hypertension, evaluated as noncompensable; nephrolithiasis, evaluated as noncompensable; and erectile dysfunction, evaluated as noncompensable.  38 C.F.R. § 4.25 (2012).  Special monthly compensation has also been granted due to the loss of use of a creative organ.  38 U.S.C.A. § 1114(k) (West 2002 and Supp. 2012); 38 C.F.R. § 3.350(a) (2012).  

When a Veteran already has a 100 percent schedular disability, no additional payment of benefits for a TDIU is warranted.  Green v. West, 11 Vet. App. 472 (1998); Vettese v. Brown, 7 Vet App. 31, 34-35 (1994); Holland v. Brown, 6 Vet. App. 443 (1994).  However, under certain circumstances, a separate award of a TDIU may be warranted.  For example, a separate TDIU rating predicated on one disability, although perhaps not ratable at the schedular 100 percent level, when considered together with another disability separately rated at 60 percent or more could warrant special monthly compensation under 38 U.S.C.A. § 1114(s).  Bradley v. Peake, 22 Vet. App. 280 (2008).  

Although the RO has not had a chance to consider the TDIU, it is ancillary to his claims of entitlement to increased ratings for his service-connected degenerative joint disease of his right shoulder and right elbow, as well as his claim of entitlement to a compensable evaluation for erectile dysfunction.  As such, the claim for a TDIU must be considered.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam) (holding that claims for higher evaluations also include a claim for a TDIU when the appellant claims he is unable to work due to a service connected disability).  


In light of the foregoing discussion, the Board finds that there may be outstanding relevant evidence which could potentially support the Veteran's claim.  Accordingly, the case is remanded for the following actions:

1.  Return the case to the VA examiner who performed the December 2010 examination of the hands, wrists, and thumbs.  The examiner must review the examination and render an opinion as to whether it is at least as likely as not (at least a 50/50 chance) that the following disorders are the result of any incident in service:  a right hand disorder, a left hand disorder, a right wrist disorder, a left wrist disorder, a right thumb disorder, and a left thumb disorder.  Such incidents include, but are not limited to, the May 1978 right wrist injury, the right forearm injury sustained in an August 1981 motor vehicle accident, and the February 1984 trauma to the left thumb.  

WITH RESPECT TO EACH HAND, EACH WRIST, AND EACH THUMB, THE EXAMINER MUST STATE HOW AND WHY HE REACHED THE OPINION HE DID.  

2.  If the December 2010 VA examiner is not available, schedule the Veteran for an orthopedic examination of his hands, wrists, and thumbs to determine the nature and etiology of any disability in either hand, wrist, or thumb found to be present.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

If a disorder(s) of either or both hands, wrists, or thumbs are diagnosed, the examiner must identify and explain the elements supporting each diagnosis.  

The examiner must also render an opinion as to whether it is at least as likely as not (at least a 50/50 chance) that each disorder so identified is related to an incident in service.  Such incidents could include, but are not limited to, the Veteran's May 1978 right wrist injury; the Veteran's right forearm injury in an August 1981 motor vehicle accident; ant the February 1984 trauma to the Veteran's left thumb.  

WITH RESPECT TO ALL OPINIONS, THE EXAMINER MUST STATE HOW AND WHY HE OR SHE REACHED THE OPINION THEY DID.  

3.  Schedule the Veteran for a genitourinary examination determine the level of impairment attributable to his service-connected erectile dysfunction.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

In performing the examination, the examiner must state with the Veteran has deformity of the penis with a loss of erectile power.  

4.  When the actions requested in parts 1 and 2 have been completed, schedule the Veteran for a comprehensive examination to determine whether he is precluded from performing all forms of substantially gainful employment, consistent with his education and work experience.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

Following the examination, the examiner must render an opinion as to whether it is at least as likely as not that the Veteran is precluded from performing all forms of substantially gainful employment consistent with his education and work experience.  

WITH RESPECT TO ALL OPINIONS, THE EXAMINER MUST STATE HOW AND WHY HE OR SHE REACHED THE OPINION THEY DID.  

5.  The Veteran is advised that it is his responsibility to report for the foregoing examinations and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2012).  

If the Veteran fails to report for any scheduled examination, a copy of the notice informing him of the date, time, and place of the examination must be associated with the claims folder.  If the notice is returned by the Post Office as undeliverable, that fact must be noted in writing and also associated with the claims folder.

6. When the actions requested in parts 1, 2, and 3,have been completed, undertake any other indicated development.  Then readjudicate the following issues:  entitlement to service connection for a disorder of the right hand and thumb, entitlement to service connection for a disorder of the left hand and thumb, entitlement to service connection for a disorder of the right wrist, entitlement to service connection for a disorder of the left wrist; and entitlement to an increased rating for erectile dysfunction. 

If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate consideration.  

7.  When the actions requested in parts 1, 2, and 3, have been completed, undertake any other indicated development.  Then adjudicate the issue of entitlement to a TDIU.  

If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be furnished a Statement of the Case and informed of the procedure to perfect an appeal.  

If the Veteran perfects his appeal, the issue of entitlement to a TDIU must associated with the Veteran's case.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the AMC.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


